aon, mnutr Clarti~tion,
                     Jr,         Opinion No. S-117
Mrector,   Texas Department
    of Public Safety             Rer Appl.lcability of Article
Camp Mabry                           6701.0-1,V,C& , to “com-
Aubtin, Teras                        merclal vehhile8"  and
                                     “t.ruck-tractora” operated
                                     over the highways of Texas
                                     by pemons other than the
Dear Sir?                            regirtarecjlvthfclt amer.
          Your mquoet; fasz,
                           the cP$t&.tmof $h& ofm3E~.rsgard-
&UJ tnc applioaisZlll;lty
                      of &t%&te WJl 122, AcM oftthe 53rd
&i?gialature,to VariouB ~E&L%sifisat$,onzs
                                        ~ofmotor vehible op-
eration& oonta$ns the,feUu&ng sWMX@      quWt&one,~
          ‘1, Are we comt0t mtiwr in*we tation
     that mate 8111 I.22ia applloable to all oom-
     merelal metor vcehlcleeand Wubk tractor8 operated
     over the hIghwayS’of Texas, except those expressly
     exempt by the terms of’the act, under lease by ti
     ps%%cwrOP perBorn@who Uo not operetk for hire and
     whoa* operations ere neither rsubj&Qtte or re lOl;eB
     by the provlplionsof the Texas Motor Oarrfer Ew or
     Part II of the Tntertigate@OMnerce Act?
          “2*  Are we correct in our interpretation
     that &g%atb Bill 122 id agpl.Laable to all oom-
     ti&rclalaLdtorvehicle& and truc.ktractora
     o~cMtW4 NW    the hIghWaya of Texas under lea@&’
     by a p@s%on or pereoni!(1e@,see&).who are lawfully
     engaged in for hire trenspWiat$an pur$uent to
                      ‘coI&h p+raon or per0onl3 by
     auttirlty ilambi&Ml
     tsthex the RaUFoad CbiWaQlslon of Texas or the
                         ihXt!m%ePionor both?
     Inttr&tattC~or(uocr%e
          “3,. Are we aorseQt M our interps-e  tet%an
     that mnate   $ill 122 if3 W$llcblble to all COW
     merralalmat@ vdhiclea end truok +wactom op*
     tmMd   OPBP the huhWy$ (P:O   Taxai3by 0 Per&on
     or persons In the for hire transportationof
     exempt commodltlesunder Pa’rtI? of the Inter-
     state Commerce Act?”
Hon. Homer Garrison - page 2 - S-117


         Senate Bill 122 of the 53rd Legislature was enacted
as Chapter 209, Acts of the 53rd Legislature, 1953, and 1s
codified aa Arthcle 6701c-1, Vernon’s Civil Statutes.
         Article 6701c-1 appl&~ to the operation of com-
mercial motor vehlcltasand truck-tractorsover the highways
of ~!Qaa by any person &her th%n the registered owner
thereof, or h28 agent, servant or employee under his direct
supervision and control, but excepts from Its application the
movements of specific commoditiesset forth in Section 2
there&n, and excepts movements of such character as are de-
fined in Section 2, Subsections (a), (b) and (c) and Section
8,




         ISrectm 1 &NW     the Wm     %%wmmm%l       @&or vah2ale”
and Utruok-tractor*for tW purp@m@ o,fi&&s Aa&          Tt 3,sap-
parent that tkwbe, defin@i~aa m&m rw UlabknctELBZI    CaBbo *he
character of’operations to W% performed by said Voh&Cl%s, end
no such distinction %ppa%rs with&n the Aot,     We trwt3conclude
that Article 6701~1 is intondsd to apply to operations of
conmmrcfolmotor vehlolea an& truck-tractor%, %x,%%ptto the
operations th%r%in sgecifto&Uy %m4MnpCaU,  wnctnw      kvperebor
thereof is not the re&s&?&%d @wner c&fsuch vehicle, or h&s
agent, servant or employuao,i!egaFdlees o,fthe character of
the operation a0 being intrvOebateor lntera,t;a+ifd, regulated
or non-r%gul%tod,private er for hire,
         It
state Pre p
251 (19 2 ;
        1 3
28 294 ‘is
prescrib% r
highwey% In toldint+r@t of #~&l.$.c
                                  %%,f%t;Y
                                         and hig&i$y con-
servatbiw2da equ%lly well sstab1Se~nea.M     A, Rr?vlWoesPinr$
Hon. Homer Garrison - page 3 - S-117




         In gtephenson v. Blnford, supra, the United States
Supreme Court announced the following,crlterlonin passing
upon the validity of State 1egisJatlon'enactedpuz%uant to
the State's police powers over its hiephways:
         "The assailed provisions, In this view,
    are not ends in themselves,but means to the
    legitimateend of cotiservlng the highways. The
    extent to which, as means, they conduce to that
    end, the degree of their efficiency, the close-
    ness of their relation to the end sought to be
    attained, are matters addressed to the judgment
    of the legislature,and not to that of the courts.
    It Is enough If it can be seen that in any degree,
    or under any reasonably conceivable circumstances,
    there is an actual relation between the means and
    the end."
         We interpret Article 6701~-1 as being designed to
aid in the enforcement of existing police, welfare and safety
laws applicable to the operation of commercialvehicles and
truck-tractorsover the highways of this State. Under this
interpretationwe consider this Act to be within the test an-
           phenson,
nounced in .Ste
          Returning to your three specific clasalflcatlonsof
motor carrier operations,we consider to which operations the
State's police power may validly extend.
          Unquestionablythe State has the power to regulate
the handling of intrastate commerce over it8 highways. &&-
road Commlsslon of Texas v. Querner, supra; Elchhole v. Public
service Commlseion of Missouri, 306 U.S. 268 (1939); Conti-
nental Baklnn Co. v. Woodring, supra.
          A state may also, under Its police ptiwer,'prescrlbe
certain reasonable and appropriateregulations applicable to
Interstate commerce. In Morris v. Duby, supra, the Court de-
clared:
          "In the absence of national 'legislation
     especially covering the subject matter of
.   .




    Hon. Homer Oarrieon - page 4 - S-117


         Interstate commerce, the state may rlght-
         fully prescribe uniform regulationaadopted
         to promote safety upon Its highways and the
         oonservationof their use, applicable alike
         to vehlolee moving In lnteratate comm8rae and
         those of ite own oltl8en8.*
              Poor decblona to the 88me effect, see& HoDonald v4
                         r
    Thompson, supra; wales   v. Blnford, supr8j
    mission of Texas v. Querner, supra; E.xPert
              A very recent case,          FE-YROOfinK CO, V. Wood,
    344 U.S. 157 1952), further            e scope of State au-
    thority over 5.
                  nterbtate commerce and Is excellentlydiscussed
    in Volume 32, page 225 of the Texas &8w Review for maember, 1953.
    ThS.8case involvsd the suthority of the Arkan8afbPublic Svrvlce
    CommlsslM to require a Tennessee oompsny, engaged exolu8tMly
    ln Interstate commerce (@it operaWIg without authority from the
    Interstate Commerce Commlsslon), to bbtaln a permit from said
    Commission before opsratlng over Arkansas highways. In the
    course of It.8opinion the Court eald:
              %ere neither pctLtfoner8nor the tWW8r8
         have obtained any kind BZ autho2%?ZyfW88 the
         Inter8tateOommerce Coaaiesla     Indeea, p&l-
         tlon8r8 Who18 oa8e h88 barn built an the premtie
         that neithsr..Itnor Ii% dslver8 mu8t get a prrlahit
         from th8 stat8 or the national Fsgulatory aganoy,
         In thie eltuetlon OUT prior 088ee meke alear th8t
         a etate c8n regulate 80 long 88 no undue burden
         Is impo8ed on lnteretate commerce, and that a mere
         requirementfor a permit is not 8uoh a burden. .** "
              Sn the 8boVe ca8e the Court by It8 deoielon approved
    the proporltlonurged by the Arkan     C~8aInn,    I.e., that
    reglntretlonwith the Arken     Comla8lon for 1dentlSlcetlon
    purpooer WBS necessary to a proper applicationof the State+8
    valid pollee, welfare, and aarety regulations over motor
    carrlem  using lta highways.
              A review of the above euthorltlesreflect8 that
    the police power of !l!exe~ mey ~~nstltutional~yextend to
    the three ol86rlflcatlonsof motor carrier operations oon-
    tained In your spealflo que&tiono. Your questloge are eaoh
    answered In the affirmative.
.   .




    Hon. Homer Qarrlson - page 5 - S-117




                   Art'icle67010-i V.C.S., applies to
               a&l operations of commFrcla1motor vehl-
               cles end truck-tractors,except to the
               operations therein specificallyexempted,        ,
               when the operator thereof Is not the re-
               glstered owner of such vehicle,'or his
               8gent,%ervant or employee, regerd1es.s of
               the character of the operation as *being    :
             ' private or for hire, regulated or non-
               regulated, Intrastateol'lnterstqte,and
               such application Is not tlolatlve of the :.
               Interstete Commerce Cla$se of the Constl- , L
               tution of the United States.

                                       Yours GFw yya
                                       JOHN BENSHEPPERD
                                       Attorney Oeneral

                                       .By   w&
                                             Mert.5tarnes
    APPROVED:           .'                      Assistant
    Dean J. CePP
    ,01184Gas Mvlelon
    John Atchison            .   :
    Reviewer
    Robert S. Trottl
    First Assistant
    John Ben Shepperd
    Attorney General
    MS:bt